Exhibit 10.61

AMENDMENT NO. 1 TO

DEVELOPMENT AND SUPPLY AGREEMENT

This Amendment No. 1 to Development and Supply Agreement (this “Amendment”) is
entered into as of February 17, 2010, by and between Luna Innovations
Incorporated, a Delaware corporation, together with Luna Technologies, Inc., a
Delaware corporation (acting jointly and severally, individually and
collectively, “Luna”), and Hansen Medical, Inc., a Delaware corporation
(“Hansen”).

RECITALS

WHEREAS, Luna and Hansen are parties to that certain Development and Supply
Agreement (the “Agreement”);

WHEREAS, Luna is entering in a loan agreement with Silicon Valley Bank, a
California corporation, pursuant to which Hansen is executing that certain
Subordination Agreement, effective as of February 18, 2010, by and between
Silicon Valley Bank, and Hansen (the “Subordination Agreement”); and

WHEREAS, as an inducement to Hansen to enter into the Subordination Agreement,
Luna and Hansen desire to amend Sections 4.1 and 9.4 of the Agreement to
suspend, under the circumstances as specified in this Amendment, Hansen’s
obligation to make payments to Luna as set forth therein.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Luna and Hansen hereby agree to amend the Agreement as follows:

AMENDMENT

1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement.

2. Amendments to Article 1.

Article 1 of the Agreement shall be amended to include new Sections 1.57, 1.58
and 1.59 to read in their entirety as follows:

“1.57 “Subordination Agreement” means that certain Subordination Agreement
entered into as of February 18, 2010 by and between Silicon Valley Bank, a
California corporation, and Hansen.”

“1.58 “Blockage Period” has the meaning given to such term in the Subordination
Agreement; provided, however, that for purpose of this Amendment a Blockage
Period shall be deemed to continue until the applicable Deferred Payment is
permitted under the last sentence of Section 3(b) of the Subordination
Agreement.”

“1.59 “Deferred Payment” has the meaning given to such term in the

 

1



--------------------------------------------------------------------------------

Subordination Agreement.

3. Amendments to Section 4.1.

The first sentence of Section 4.1.1 of the Agreement shall be amended to read in
its entirety as follows:

“[****]”

The first sentence of Section 4.1.2 of the Agreement shall be amended to read in
its entirety as follows:

“[****]”

In addition, Section 4.1 of the Agreement shall be amended to include a new
Section 4.1.5 that shall read in its entirety as follows:

“Notwithstanding the foregoing, during any Blockage Period and continuing until
the end of the Blockage Period and when Luna has paid Hansen the applicable
Deferred Payment, Hansen may defer any and all payments due to Luna under
Section 4.1 of this Agreement.”

4. Amendment to Section 9.4. Section 9.4 of the Agreement shall be amended to
read in its entirety as follows:

“Expiration or termination of this Agreement (including under Section 2.5) for
any reason shall not release either Party from any obligation or liability
which, at the time of such expiration or termination, has already accrued to the
other Party or which is attributable to a period prior to such expiration or
termination. The following Sections and Articles shall survive the expiration or
termination of this Agreement for any reason: Sections 2.4, 2.5, 2.6, 4.1.5,
Article 5, Article 7, Article 8, Article 9, and Article 10.”

5. Terms and Conditions of Agreement. Except as expressly modified hereby, all
terms, conditions and provisions of the Agreement shall continue in full force
and effect.

6. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

7. Term and Termination. This Amendment shall become effective upon its
execution by each of Luna and Hansen and shall remain in force and effect until
such date as the Subordination Agreement is terminated in accordance with its
terms.

8. Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to this subject matter. All
previous discussions and agreements with respect to this subject matter are
superseded by the Agreement and this Amendment. This Amendment may be executed
in one or more counterparts, each of which shall be an original and all of which
taken together shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first listed above.

 

LUNA INNOVATIONS INCORPORATED       HANSEN MEDICAL, INC. By:   

/S/ KENT A. MURPHY

      By:   

/S/ FRED MOLL

Name:   

Kent A. Murphy

      Name:   

Fred Moll

Title:   

CEO

      Title:   

CEO

 

LUNA TECHNOLOGIES, INC. By:  

/S/ SCOTT A. GRAEFF

Name:  

Scott A. Graeff

Title:  

President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO DEVELOPMENT AND SUPPLY AGREEMENT